TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00740-CV





In re Acme Electric Corporation






ORIGINAL PROCEEDING FROM COMAL COUNTY

 
 
 
M E M O R A N D U M   O P I N I O N
 
 
                      Relator Acme Electric Corporation filed its petition for writ of mandamus on
November 15, 2005.  On December 8, the parties filed a joint motion to abate the proceeding, stating
that they had reached a tentative settlement agreement.  On December 16, we granted the motion and
abated the proceeding.  The parties have now filed an agreed motion to dismiss the proceeding,
stating that they have executed a settlement agreement.  We therefore reinstate the cause, grant the
agreed motion, and dismiss this proceeding.
 
 
                                                                      __________________________________________
                                                                      David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   February 24, 2006